FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50524
               v.                             D.C. No.
JESSE LEE HOWARD,                          CR-03-00390-GAF
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,         No. 03-50525
                v.                            D.C. No.
JOSE LUIS FARIAS-BLANCO,                    03-0861M-ABC
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50526
               v.                             D.C. No.
JOSE ANGEL CEDILLOS,                        03-0890M-ABC
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50527
               v.                             D.C. No.
ROBERT HERMAN BOULIES,                      03-0945M-ABC
             Defendant-Appellant.
                                       

                            3495
3496              UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50532
               v.                             D.C. No.
                                             CR-03-00435-
DANIEL RIVERA-GONZALEZ,                         RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                                             No. 03-50533
                v.
                                              D.C. No.
JORGE PINEDA-FERNANDEZ, a/k/a              CR-03-00439-GHK
Jorge Peneda,
              Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50534
               v.                             D.C. No.
                                             CR-03-00486-
RANDOLPH ARTHUR CISNEROS,                       RSWL
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50535
               v.                             D.C. No.
CORNELIO GARCIA-CHAVEZ,                    CR-03-00493-NMM
             Defendant-Appellant.
                                       
                  UNITED STATES v. HOWARD              3497



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.                           No. 03-50536
JOSE CABANILLAS-NUNEZ, a/k/a Jose             D.C. No.
Arsenio Cabanillas, Jose Arencio           CR-03-00509-DMT
Nunez,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50537
               v.                             D.C. No.
RAYMOND FLORES,                            CR-03-00516-R-02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50538
               v.                             D.C. No.
                                           CR-03-00533-FMC-
CHRISTIAN RAUDALES,                               02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,          No. 03-50539
               v.                             D.C. No.
MIGUEL LENCIA,                              03-0858M-ABC
             Defendant-Appellant.
                                       
3498              UNITED STATES v. HOWARD



UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50540
               v.                             D.C. No.
RAYMOND CAZARES,                            03-089M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50541
               v.                           D.C. No.
VERNON CROCKER,                           03-0899M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 03-50542
               v.                           D.C. No.
LORENA GALLARDO,                          03-0944M-ABC
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 03-50543
               v.                           D.C. No.
JEFFREY DARRYL WAFER,                     03-0860M-ABC
             Defendant-Appellant.
                                      
                  UNITED STATES v. HOWARD                3499



UNITED STATES OF AMERICA,                  No. 03-50544
                Plaintiff-Appellee,
               v.                            D.C. No.
                                           03-0896M-ABC
PEDRO F. SANDOVAL-SANDOVAL,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                  No. 03-50545
                Plaintiff-Appellee,
               v.                            D.C. No.
                                           03-0942M-ABC
CARLOS ALVAREZ,
                                               ORDER
            Defendant-Appellant.
                                      
                   Filed March 27, 2007

Before: Mary M. Schroeder, Chief Judge, Ronald M. Gould
         and Richard R. Clifton, Circuit Judges.


                          ORDER

  The opinion filed September 15, 2006, slip op. 11417, and
appearing at 463 F.3d 999 (9th Cir. 2006) is withdrawn.

  A new opinion is being filed this date in its stead.

  The Petition for Rehearing and Petition for Rehearing En
Banc are otherwise DENIED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.